DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on August 16, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on August 16, 2022 has been entered.
The amendment of claims 1, 16 and 17 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simske’654 (US 2011/0063654), and further in view of Tokuda’147 (US 2016/0078147) and Sawada’235 (US 2008/0184235).
     With respect to claim 1, Simske’654 teaches a print-job grouping apparatus (Fig.2, item 26) comprising: 
    a processor [at least one processor is inherent disclosed in the sorting logic system to perform its sorting operation] configured to:
     generate a plurality of group jobs by performing grouping based on a plurality of input print jobs in accordance with a grouping condition including a quality condition [the print job are being grouped according to at least the print job quality (claim 7)], 
     wherein each group job is processed by a printer selected from a plurality of printers (Fig.1, step 20), and 
     wherein the quality condition is a condition other than a general condition including a printing condition [a user selects the prioritization factors for grouping the job and the quality is one of the prioritization factors to be selected (paragraphs 18 and paragraph 18 and 19)] and is a special condition designated by a client requesting processing of each print job [the jobs are being sorted into groups according to the print parameters which including print media, inks, toners, adhesives, coatings, print area, print layout, lamination, in-line varnishing, off-line varnishing, near-line varnishing, folding, trimming, and combinations thereof (paragraph 19). Therefore, the quality condition is considered being specified by a client who issues the print jobs since at least the selected print media, inks and toners are the quality condition].  
     wherein the quality condition includes a print quality condition [the print job quality is one of the prioritization to sort the print jobs into groups (paragraph 16 and claim 7)] , and wherein the processor further identifies a demanded print quality of each of the print jobs as the quality condition [the print job quality is one of the prioritization to sort the print jobs into groups (paragraph 16 and claim 7). Therefore, the quality required to process the print jobs is considered being identified in order to group the jobs into the desired groups associated with the corresponding quality of the jobs], and 
     Simske’654 does not teach wherein the processor further acquires, at every predetermined time period, a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition, and generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers.
     Tokuda’147 teaches wherein the processor further acquires, at every predetermined time period, a guaranteed print quality guaranteed by each of the plurality of printers [printer’s information including the status of the consumable components is being obtained periodically (Fig.8, and paragraph 55 and 105)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simske’654 according to the teaching of Tokuda’147 to include a function to periodically obtain the printer’s information including the status of the consumable component because this will allow the printer’s status to be obtained more effectively so that the desired printer is being selected more effectively.
     The combination of Simske’654 and Tokuda’147 does not teach a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition, and generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers
     Sawada’235 teaches wherein a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition (paragraph 89).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654 and Tokuda’147 according to the teaching of Sawada’235 to identify the demanded print quality of print job and then to select the most suitable MFP to perform printing because this will allow the print job to be finished with the required printout quality. 
     The combination of Simske’654, Tokuda’147 and Sawada’235 does not teach generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers.
     Since Simske’654 has suggest the print is being grouped according to the common print parameters and the prioritization factor which include the print job quality (Fig.1, step 16, paragraph 22 and claim 7), and Sawada’235 teaches the function/status of the information of the printers is being obtained and the most suitable MFP for a print is being selected to perform printing (paragraph 89), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to group the print jobs according to the common print parameters and print job quality as the prioritization factor into groups which are guaranteed to be provided by the most suitable MFPs according to the obtained function/status of all of the MFPs (generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers) because this will allow the print jobs to be grouped and printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147 and Sawada’235 to group the print jobs according to the common print parameters and print job quality as the prioritization factor into groups which are guaranteed to be provided by the most suitable MFPs according to the obtained function/status of all of the MFPs (generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers) because this will allow the print jobs to be grouped and printed more effectively.
     With respect to claim 2, which further claim 1, Simske’654 teaches wherein the grouping condition includes the general condition and the quality condition [the print job are being grouped according to at least the print job quality (claim 7)].
     With respect to claim 7, which further limits claim 1, Simske’654 teaches wherein each of the print jobs includes a plurality of component jobs, and wherein the processor generates the plurality of group jobs by grouping together the component jobs as elements [the print jobs are being grouped according their quality (paragraph 16). Examiner views that the pages in each print job is considered as the component jobs. Therefore, when the print jobs are grouped into groups, the pages (a plurality of component jobs) of the jobs are considered being grouped together].  
     With respect to claim 8, which further limits claim 7, Simske’654 teaches wherein the processor further identifies a demanded print quality of each of the component jobs as the quality condition [the print jobs are being grouped according their quality (paragraph 16). Examiner views that the pages in each print job is considered as the component jobs. Therefore, an identifying unit is considered being disclosed to identify a demanded print quality of each of the page (the component jobs) as the quality condition in order to group the pages (the component jobs) of the print jobs according to their quality], wherein the processor generates the plurality of group jobs by grouping together the plurality of component jobs in accordance with the demanded print quality of each of the component jobs [the print jobs are being grouped according their quality (paragraph 16). Examiner views that the pages in each print job is considered as the component jobs. Therefore, when the print jobs are being grouped, the pages (component jobs) of the print jobs are considered being grouped] and a guaranteed print quality guaranteed by each of the printers [the grouped job is being transmitted to the desired printer for printing (Fig.2, step 20). Therefore, the jobs are considered be grouped also according to the guaranteed of printer’s abilities including the guaranteed print quality in order to assign the grouped job to the desired printers].  
     With respect to claim 12, which further limits claim 1, Simske’654 teaches wherein the processor identifies the demanded print quality from a print attribute included in each print job [the print job are being grouped according to the print job quality (paragraph 7). Therefore, the demanded print quality from a print attribute included in each print job is considered being identified in order to group the desired print jobs into the desired groups].  
     With respect to claim 16, Simske’654 teaches a print-job processing system (Fig.2) comprising: 
     a plurality of printers (Fig.2, item 30) that each perform a printing step (Fig.1, step 20); 
     a pre-processing apparatus (Fig.2, item 26) having a processor [at least one processor is inherent disclosed in the sorting logic system to perform its sorting operation] that performs a pre-processing step previous to the printing step and to generate a plurality of group jobs by performing grouping based on a plurality of input print jobs in accordance with - 41 -a grouping condition including a quality condition (Fig.1, steps 12, 14, 16 and claim 7), 
     wherein each group job is processed by a printer selected from the plurality of printers (Fig.1, step 20), and 
     wherein the quality condition is a condition other than a general condition including a printing condition [a user selects the prioritization factors for grouping the job and the quality is one of the prioritization factors to be selected (paragraphs 18 and paragraph 18 and 19)] and is a special condition designated by a client requesting processing of each print job [the jobs are being sorted into groups according to the print parameters which including print media, inks, toners, adhesives, coatings, print area, print layout, lamination, in-line varnishing, off-line varnishing, near-line varnishing, folding, trimming, and combinations thereof (paragraph 19). Therefore, the quality condition is considered being specified by a client who issues the print jobs since at least the selected print media, inks and toners are the quality condition].
     wherein the quality condition includes a print quality condition [the print job quality is one of the prioritization to sort the print jobs into groups (paragraph 16 and claim 7)] , and wherein the processor further identifies a demanded print quality of each of the print jobs as the quality condition [the print job quality is one of the prioritization to sort the print jobs into groups (paragraph 16 and claim 7). Therefore, the quality required to process the print jobs is considered being identified in order to group the jobs into the desired groups associated with the corresponding quality of the jobs].
     Simske’654 does not teach wherein the processor further acquires, at every predetermined time period, a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition, and generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers.
     Tokuda’147 teaches wherein the processor further acquires, at every predetermined time period, a guaranteed print quality guaranteed by each of the plurality of printers [printer’s information including the status of the consumable components is being obtained periodically (Fig.8, and paragraph 55 and 105)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simske’654 according to the teaching of Tokuda’147 to include a function to periodically obtain the printer’s information including the status of the consumable component because this will allow the printer’s status to be obtained more effectively so that the desired printer is being selected more effectively.
     The combination of Simske’654 and Tokuda’147 does not teach a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition, and generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers
     Sawada’235 teaches wherein a guaranteed print quality guaranteed by each of the plurality of printers, identifies a demanded print quality of each of the print jobs as the quality condition (paragraph 89).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654 and Tokuda’147 according to the teaching of Sawada’235 to identify the demanded print quality of print job and then to select the most suitable MFP to perform printing because this will allow the print job to be finished with the required printout quality. 
     The combination of Simske’654, Tokuda’147 and Sawada’235 does not teach generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers.
     Since Simske’654 has suggest the print is being grouped according to the common print parameters and the prioritization factor which include the print job quality (Fig.1, step 16, paragraph 22 and claim 7), and Sawada’235 teaches the function/status of the information of the printers is being obtained and the most suitable MFP for a print is being selected to perform printing (paragraph 89), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to group the print jobs according to the common print parameters and print job quality as the prioritization factor into groups which are guaranteed to be provided by the most suitable MFPs according to the obtained function/status of all of the MFPs (generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers) because this will allow the print jobs to be grouped and printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147 and Sawada’235 to group the print jobs according to the common print parameters and print job quality as the prioritization factor into groups which are guaranteed to be provided by the most suitable MFPs according to the obtained function/status of all of the MFPs (generates the plurality of group jobs by grouping together the plurality of print jobs to match the demanded print quality of each of the print jobs with the guaranteed print quality guaranteed by each of the printers) because this will allow the print jobs to be grouped and printed more effectively.
     With respect to claim 17, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 17 claim how the print-job grouping apparatus in claim 1 to execute to group print jobs.  Claim 17 is analyzed and rejected for the same reason set forth in the rejection of claim 1.  In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 3, 6, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simske’654 (US 2011/0063654), Tokuda’147 (US 2016/0078147), Sawada’235 (US 2008/0184235) and further in view of Tamura’802 (US 2019/0235802).  
     With respect to claim 3, which further limits claim 1, the combination of Simske’654, Tokuda’147 and Sawada’235 does not teach wherein the quality condition includes a quality rank.  
     Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution (Fig.6).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to modify the invention of Simske’654 according to the teaching of Tamura’802 to set “low” resolution or “standard” resolution or “high” resolution for a print job to be printed because this will allow a- user to print a print job with desired quality more effectively.
     The combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 does not teach wherein the quality condition includes a quality rank.  
     Since, Simske’654 has suggest the print is being grouped according to the common print parameters and the prioritization factor which include the print job quality (Fig.1, step 16, paragraph 22 and claim 7) and Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to group the print jobs according to their resolution (quality) such that the “low” resolution jobs in one group, the “standard” resolution jobs in one group and the “high” resolution jobs in one group (wherein the quality condition includes a quality rank) because this will allow the print jobs to be grouped more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 to group the print jobs according to their resolution (quality) such that the “low” resolution jobs in one group, the “standard” resolution jobs in one group and the “high” resolution jobs in one group (wherein the quality condition includes a quality rank) because this will allow the print jobs to be grouped more effectively.
     With respect to claim 6, which further limits claim 1, Simske’654 teaches wherein the processor further identifies a demanded number of print pages for each of the print jobs [the print jobs are being grouped according their size (demanded number of print pages) (paragraph 16). Therefore, an identifying unit is considered being disclosed to identify a demanded number of print pages for each of the print jobs in order to group the print jobs according to their size], 
     The combination of Simske’654, Tokuda’147 and Sawada’235 does not teach wherein the processor generates the plurality of group jobs by grouping together the plurality of print jobs in accordance with the demanded print quality of each of the print jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers.  
     Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to modify the combination of Simske’654, Tokuda’147 and Sawada’235 according to the teaching of Tamura’802 to set “low” resolution or “standard” resolution or “high” resolution for a print job to be printed because this will allow a- user to print a print job with desired quality more effectively.
     The combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 does not teach wherein the processor generates the plurality of group jobs by grouping together the plurality of print jobs in accordance with the demanded print quality of each of the print jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers.  
     Since, Simske’654 teaches that the jobs are grouped together according to their print parameters and a given prioritization factor which including the job size (page number of print pages) and the print job quality (Fig.1, step 16, paragraphs 11, 13 and 22, and claim 7) and the grouped job is being transmitted to the desired printer for printing (Fig.2, step 20), Sawada’235 teaches the function/status of the information of the printers is being obtained and the most suitable MFP for a print is being selected to perform printing (paragraph 89) and Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to group the print jobs according to their size (page number of print pages), their resolution (quality) and the identified the guaranteed of printer’s abilities including the guaranteed print quality such that the “low” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers, the “standard” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers and the “high” resolution jobs with a desired size (page number of print pages) in one group (page number of print pages) to be printed by desired printers (wherein the processor generates the plurality of group jobs by grouping together the plurality of print jobs in accordance with the demanded print quality of each of the print jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers) because this will allow the print jobs to be grouped more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 to group the print jobs according to their size (page number of print pages), their resolution (quality) and the identified the guaranteed of printer’s abilities including the guaranteed print quality such that the “low” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers, the “standard” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers and the “high” resolution jobs with a desired size (page number of print pages) in one group (page number of print pages) to be printed by desired printers (wherein the processor generates the plurality of group jobs by grouping together the plurality of print jobs in accordance with the demanded print quality of each of the print jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers) because this will allow the print jobs to be grouped more effectively.
     With respect to claim 9, which further limits claim 7, Simske’654 teaches wherein the processor further identifies a demanded print quality of each of the component jobs as the quality condition [the print jobs are being grouped according their quality (paragraph 16). Examiner views that the pages in each print job is considered as the component jobs. Therefore, an identifying unit is considered being disclosed to identify a demanded print quality of each of the component jobs as the quality condition in order to group the pages (the component jobs) of the print jobs according to their quality] and identifies a demanded number of print pages - 39 -for each of the component jobs [the print jobs are being grouped according their quality (paragraph 16) and the print jobs are being grouped according their size (number of print pages) (paragraph 16). Examiner views that the pages in each print job is considered as the component jobs. Therefore, the number of the pages is considered being identified before they are being combined into groups] 
     The combination of Simske’654, Tokuda’147 and Sawada’235 does not teach wherein the processor generates the plurality of group jobs by grouping together the plurality of component jobs in accordance with the demanded print quality of each of the component jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers.  
     Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to modify the combination of Simske’654, Tokuda’147 and Sawada’235 according to the teaching of Tamura’802 to set “low” resolution or “standard” resolution or “high” resolution for a print job to be printed because this will allow a- user to print a print job with desired quality more effectively.
     The combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 does not teach wherein the processor generates the plurality of group jobs by grouping together the plurality of print jobs in accordance with the demanded print quality of each of the print jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers.  
     Since, Simske’654 teaches that the jobs are grouped together according to their print parameters and a given prioritization factor which including the job size (page number of print pages) and the print job quality (Fig.1, step 16, paragraphs 11, 13 and 22, and claim 7) and the grouped job is being transmitted to the desired printer for printing (Fig.2, step 20), Sawada’235 teaches the function/status of the information of the printers is being obtained and the most suitable MFP for a print is being selected to perform printing (paragraph 89), and Tamura’802 teaches that the resolution for a job can be set as “low” resolution, “standard” resolution and “high” resolution, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to group the print jobs according to their size (page number of print pages), their resolution (quality) and the guaranteed of printer’s abilities including the guaranteed print quality such that the “low” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers, the “standard” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers and the “high” resolution jobs with a desired size (page number of print pages) in one group (page number of print pages) to be printed by desired printers (wherein the processor generates the plurality of group jobs by grouping together the plurality of component jobs in accordance with the demanded print quality of each of the component jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers) because this will allow the print jobs to be grouped more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 to group the print jobs according to their size (page number of print pages), their resolution (quality) and the guaranteed of printer’s abilities including the guaranteed print quality such that the “low” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers, the “standard” resolution jobs with a desired size (page number of print pages) in one group to be printed by desired printers and the “high” resolution jobs with a desired size (page number of print pages) in one group (page number of print pages) to be printed by desired printers (wherein the processor generates the plurality of group jobs by grouping together the plurality of component jobs in accordance with the demanded print quality of each of the component jobs, the demanded number of print pages, and a guaranteed print quality according to a number of print pages guaranteed by each of the printers) because this will allow the print jobs to be grouped more effectively.
     With respect to claim 13, which further limits claim processor, the combination of Simske’654, Tokuda’147 and Sawada’235 does not teach wherein the demanded print quality is input by an operator.  
     Tamura’802 teaches wherein the demanded print quality is input by an operator [as show in Fig.6, the print settings for a job is being configured by a user via the graphical user interface. Therefore, the demanded print quality is considered inputted by an operator].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147 and Sawada’235 according to the teaching of Tamura’802 to allow a user configured a print job’s printing quality because this will allow the print job to be configured more effectively.
     With respect to claim 14, which further limits claim 15, the combination of Simske’654, Tokuda’147 and Sawada’235 does not teach a memory that stores job information based on each print job; and wherein the processor that adds the demanded print quality to the job information. 
     Tamura’802 teaches a memory that stores job information based on each print job [as shown in Fig.6, the print settings for a print job are being configured by a user according the user’s instructions. Therefore, a memory is considered being disclosed to store the configured print settings after they are being configured by the user.]; and 
      wherein the processor that adds the demanded print quality to the job information [as shown in Fig.6, the resolution (the demanded print quality) is one of the options which is being configured by the user for a print job. Therefore, the configured resolution is considered added to the print job information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147 and Sawada’235 according to the teaching of Tamura’802 to allow a user configured a print job’s printing quality because this will allow the print job to be configured more effectively.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simske’654 (US 2011/0063654), Tokuda’147 (US 2016/0078147), Sawada’235 (US 2008/0184235), Tamura’802 (US 2019/0235802) and further in view of Mima’707 (US 2006/0039707) and Nakano’182 (JP 2003-341182).
     With respect to claim 11, which further limits claim 6, the combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 does not teach wherein the processor further acquires, at every predetermined time period, the guaranteed print quality according to the number of print pages guaranteed by each of the printers. 
     Mima’707 teaches wherein the processor acquires, the guaranteed print quality according to the number of print pages guaranteed by each of the printers [regarding to obtain the remaining amount of sheets supplied to the paper cassette (paragraph 375)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simske’654, Tokuda’147, Sawada’235 and Tamura’802 according to the teaching of Mima’707 to obtain the remaining amount of sheets supplied to the paper cassette in each printer because this will allow the grouped print jobs to be designated to the printers more effectively.
     The combination Simske’654, Tokuda’147, Sawada’235, Tamura’802 and Mima’707 does not teach the guaranteed print quality according to the number of print pages guaranteed by each of the printers is acquired at every predetermined time period.
     Nakano’182 teaches periodically obtaining paper information from the printer (paragraph 12).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Simske’654, Tokuda’147, Sawada’235, Tamura’802 and Mima’707 according to the teaching of Nakano’182 to periodically obtain the remaining amount of sheets supplied to the paper cassette (the guaranteed print quality according to the number of print pages guaranteed by each of the printers is acquired at every predetermined time period) because this will allow the grouped print jobs to be designated to the printers more effectively.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simske’654 (US 2011/0063654), Tokuda’147 (US 2016/0078147), Sawada’235 (US 2008/0184235) and further in view of Minagawa’917 (US 2010/0123917).
     With respect to claim 15, which further limits claim 1, the combination Simske’654, Tokuda’147 and Sawada’235 does not teach wherein the processor converts the group jobs generated by the grouping unit into one print job.  
     Minagawa’917 teaches wherein the processor converts the group jobs generated by the grouping unit into one print job [a plurality of pint jobs are combined into one combined job (paragraph 12). Therefore, a converter is disclose to converts the group jobs generated by the grouping unit into one print job].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Simske’654, Tokuda’147 and Sawada’235 according to the teaching of Minagawa’917 to group a plurality of print jobs into a single job because this will allow the print jobs to be processed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Parry’146 (US 2003/0133146) teaches a system and method of selecting a printer from a plurality of printers to fulfill a print job of a user includes receiving a print request for the print job from the user at one of the printers, distributing the print request for the print job to at least another of the printers associated with the one of the printers, determining if the at least another of the printers has a printing capability to fulfill the print job, including comparing the print request for the print job with the printing capability of the at least another of the printers, and submitting a print offer to the user from the at least another of the printers if the at least another of the printers has the printing capability to fulfill the print job.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674